
	
		I
		111th CONGRESS
		2d Session
		H. R. 4816
		IN THE HOUSE OF REPRESENTATIVES
		
			March 10, 2010
			Mr. Hinchey
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Federal Food, Drug, and
		  Cosmetic Act to provide for the deposit in the general fund of the Treasury of
		  fees that are collected from manufacturers of drugs and devices under chapter
		  VII of such Act, to terminate the authority of the Food and Drug Administration
		  to negotiate with the manufacturers on particular uses of the fees, to
		  establish a Center for Postmarket Drug Safety and Effectiveness, to establish
		  additional authorities to ensure the safe and effective use of drugs, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Food and Drug Administration
			 Improvement Act of 2010.
		2.Fees paid by
			 manufacturers to Food and Drug Administration; deposit in general fund of
			 Treasury; direct spending
			(a)In
			 generalSubchapter C of
			 chapter VII of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379f et
			 seq.) is amended by adding at the end the following part:
				
					6Modifications
				regarding user-fee programs
						743.Deposit of fees
				in general fund of Treasury; direct spending
							(a)Deposit in
				general fundNotwithstanding
				any other provision of this Act related to the collection of fees related to
				drugs, devices, animal drugs, or generic animal drugs, all such fees collected
				under this Act shall be deposited in the general fund of the Treasury.
							(b)Direct
				spending
								(1)In
				generalNotwithstanding any
				other provision of this Act related to the collection of such fees, amounts are
				available to the Secretary for obligation in accordance with the
				following:
									(A)The amount authorized to be appropriated
				under section 736 for fees related to drugs is, to the extent described in
				section 736(g)(2)(A)(ii) (as in effect on September 30, 2010), available to the
				Secretary for obligation solely for the process for the review of human drug
				applications (within the meaning given to such term in section 735, as in
				effect on September 30, 2010).
									(B)The amount
				authorized to be appropriated under section 736A for fees relating to advisory
				review of prescription-drug television advertising is, to the extent described
				in section 736A(g)(2)(A)(ii) (as in effect on September 30, 2010), available to
				the Secretary for obligation solely for the process for the advisory review of
				prescription drug advertising (within the meaning given to such terms in
				section 736A, as in effect on September 30, 2010).
									(C)The amount authorized to be appropriated
				under section 736A–1 for fees relating to the regulation of advertisements for
				drugs and devices is available to the Secretary for obligation solely for such
				regulation.
									(D)The amount authorized to be appropriated
				under this Act for fees related to devices is, to the extent described in
				section 738(h)(2)(A)(ii) (as in effect on September 30, 2010), available to the
				Secretary for obligation solely for the process for the review of device
				applications (within the meaning given to such terms in section 737, as in
				effect on September 30, 2010).
									(E)The amount authorized to be appropriated
				under this Act for fees related to animal drugs is, to the extent described in
				section 740(g)(2)(A)(ii) (as in effect on September 30, 2010), available to the
				Secretary for obligation solely for the process for the review of animal drug
				applications (within the meaning given to such terms in section 739, as in
				effect on September 30, 2010).
									(F)The amount
				authorized to be appropriated under this Act for fees related to generic new
				animal drugs is, to the extent described in section 741(g)(2)(A)(ii) (as in
				effect on September 30, 2010), available to the Secretary for obligation solely
				for the process for the review of abbreviated applications for generic new
				animal drugs (within the meanings given to such terms in section 741, as in
				effect on September 30, 2010).
									(2)List of
				mandatory appropriationsThe
				program of spending established in paragraph (1) shall be considered
				entitlement authority within the meaning of section 250(c)(17) of the Balanced
				Budget and Emergency Deficit Control Act of 1985.
								744.Termination of
				authority for negotiations with manufacturers on use of fees
							(a)In
				generalWith respect to
				persons from whom fees related to drugs, devices, animal drugs, or generic
				animal drugs are collected under this Act and notwithstanding any other
				provision of this Act related to the collection of such fees:
								(1)On and after the
				date of the enactment of the Food and Drug Administration Improvement Act of
				2010:
									(A)The Secretary may
				not enter into agreements with such persons on particular uses of the fees,
				including agreements on priorities, performance goals, or other commitments
				relating to—
										(i)review times for
				human drug applications or supplements (within the meaning given to such terms
				in section 735, as in effect on September 30, 2010);
										(ii)review times for
				providing advisory comments on direct-to-consumer television advertisements
				(within the meaning given to such terms in section 736A, as in effect on
				September 30, 2010);
										(iii)review times for premarket applications,
				premarket reports, premarket notification submissions, or supplements (within
				the meaning given to such terms in section 737, as in effect on September 30,
				2010);
										(iv)review times for
				animal drug applications or supplements (within the meaning given to such terms
				in section 739, as in effect on September 30, 2010); or
										(v)review times for
				abbreviated applications for a generic new animal drug or supplements thereto
				(within the meaning given to such terms in section 741, as in effect on
				September 30, 2010).
										(B)The Secretary may
				not otherwise negotiate understandings with such persons on particular uses of
				the fees.
									(2)On and after October 1, 2010:
									(A)Any such agreement
				or understanding that was in effect on the day before the date of the Food and
				Drug Administration Improvement Act of 2010 is terminated, including agreements
				or understandings pursuant to letters referred to in section 502(4) of Public
				Law 107–188 (116 Stat. 688), section 101(3) of Public Law 107–250 (116 Stat.
				1589), section 2(3) of Public Law 108–130 (117 Stat. 1361), and section 101(c)
				of Public Law 110–85 (121 Stat. 823).
									(B)The Secretary is
				relieved of responsibility for meeting any particular goals concerning such
				review times that were established in such letters.
									(b)Rules of
				constructionSubsection (a) may not be construed—
								(1)as affecting the
				responsibility of the Secretary to work toward the general goal of
				administering this Act efficiently, including the review of applications,
				reports, supplements and other submissions referred to in subsection (a)(1)(A);
				or
								(2)as terminating requirements for the
				collection of fees under any other provision of this
				Act.
								.
			(b)ApplicabilitySection
			 743 of the Federal Food, Drug, and Cosmetic Act, as added by subsection (a) of
			 this section, applies with respect to fiscal year 2011 and subsequent fiscal
			 years.
			(c)Management
			 strategy To ensure the timely review of applications
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall submit to the
			 Committees on Appropriations and Energy and Commerce of the House of
			 Representatives and the Committees on Appropriations and Health, Education,
			 Labor, and Pensions of the Senate a comprehensive review of the drug and device
			 application and amendment process to identify ways to increase efficiency,
			 reduce paperwork, speed analysis, and promote the quickest possible decision
			 process designed to ensure the entry of safe, effective drugs and devices into
			 the marketplace.
				(2)ConsiderationsIn
			 carrying out the review under paragraph (1), the Secretary shall consider a
			 time-and-motion study to identify best practices in processing applications and
			 ensure the consideration of safety issues.
				(3)Staff-to-application
			 ratioIn carrying out the review under paragraph (1), not later
			 than 180 days after the date of enactment of this Act, the Secretary shall
			 submit to the committees referred to in such paragraph recommendations on an
			 ideal staff-to-application ratio to address safety issues without slowing the
			 decision process.
				3.Establishment of
			 Center for Postmarket Drug, Device, and Biologic Safety and
			 EffectivenessChapter V of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 351 et seq.) is amended by
			 inserting after section 505D the following:
			
				505E.Center for
				Postmarket Drug, Device, and Biologic Safety and Effectiveness
					(a)EstablishmentNot later than 180 days after the date of
				the enactment of the Food and Drug Administration Improvement Act of 2010, the
				Secretary shall establish within the Food and Drug Administration a center to
				be known as the Center for Postmarket Drug, Device, and Biologic Safety and
				Effectiveness (referred to in this section as the Center), which
				shall be headed by a director appointed by the Commissioner of Food and Drugs
				in consultation with the Secretary (without regard to the delegation to the
				Commissioner under section 1003(d)(2)). The Center shall be established as a
				separate center at the organizational level immediately below the Office of the
				Commissioner. The Director of the Center shall report directly to the
				Commissioner.
					(b)Duties
						(1)In
				generalSubject to paragraph
				(2), the Director of the Center shall have the principal responsibility within
				the Food and Drug Administration, below the Office of the Commissioner of Food
				and Drugs, for assisting the Commissioner in regulating approved drugs and
				devices. Such assistance includes the following:
							(A)Monitoring
				approved drugs to determine whether there are any issues regarding safety or
				effectiveness.
							(B)Administering
				section 502 (relating to misbranding).
							(C)Establishing and administering requirements
				for advertising under section 502(n) or 503(b).
							(D)Administering
				requirements for studies and clinical trials that were required as conditions
				for the approval of applications under section 505.
							(E)Withdrawing the approval of drugs under
				section 505(e).
							(F)Administering
				section 505(l)(2) (relating to action packages for approval).
							(G)Establishing and administering requirements
				for modifications in labeling under section 505(o)(4).
							(H)Administering
				authorities under sections 505(p) and 505–1 (relating to risk evaluation and
				mitigation strategies).
							(I)Administering section 505(r) (relating to
				postmarket drug safety information for patients and providers).
							(2)ExclusionThe
				responsibility vested in the Director of the Center does not include review of
				any request for approval, licensure, or clearance of a new active ingredient,
				new indication, new dosage form, new dosing regimen, new route of
				administration, or any other new characteristic with respect to a previously
				approved, licensed, or cleared drug, biological product, or device.
						(3)TransfersNot later than 1 year after the date of the
				enactment of this section, the Secretary shall transfer to the Center all
				responsibilities for the matters referred to in paragraph (1) that, on the day
				before the date of such transfer, were vested in the Center for Drug Evaluation
				and Research, the Center for Biologics Evaluation and Research, or the Center
				for Devices and Radiological Health Organization.
						(c)Interactions
				with other centers
						(1)ConsultationThe
				Director of the Center shall carry out this section in consultation with the
				Directors of the Centers referred to in subsection (b)(3).
						(2)Access to
				informationThe Secretary shall ensure that the Director of the
				Center has full access to all information possessed by the Food and Drug
				Administration that relates to the safety and effectiveness of approved drugs
				and devices, including information possessed by the Centers referred to in
				subsection (b)(3).
						(d)DefinitionFor
				purposes of this section, the term approved drugs and devices
				includes a drug for which an approved application under section 505 of this Act
				is in effect, a biological product for which a biologics license under section
				351 of the Public Health Service Act is in effect, or a device for which a
				clearance or approved application under section 510(k) or 515 of this Act is in
				effect.
					(e)FundingFor
				the purpose of carrying out this section, the Secretary shall make available
				for a fiscal year, from the amount appropriated for the Food and Drug
				Administration for such year, the following amount, as applicable to such
				year:
						(1)For fiscal year
				2011, $150,000,000.
						(2)For fiscal year
				2012, $175,000,000.
						(3)For fiscal year
				2013, $200,000,000.
						(4)For fiscal year
				2014, $225,000,000.
						(5)For fiscal year
				2015,
				$250,000,000.
						.
		4.Statement for
			 inclusion in direct-to-consumer advertisements of drugs
			(a)In
			 generalParagraph (3) of
			 section 502(n) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352(n))
			 is amended by striking published direct-to-consumer
			 advertisements and inserting published or televised
			 direct-to-consumer advertisements.
			(b)Effective
			 dateThe requirements of
			 section 502(n)(3) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 352(n)(3)) applicable to televised direct-to-consumer advertisements, as added
			 by subsection (a), take effect on the date that is 180 days after the date of
			 the enactment of this Act.
			(c)RegulationsNot later than the date that is 180 days
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services shall promulgate final regulations to implement such
			 requirements.
			5.Liability under
			 State and local requirements respecting devices
			(a)AmendmentSection
			 521 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360k) is amended by
			 adding at the end the following:
				
					(c)No effect on
				liability under State lawNothing in this section shall be
				construed to modify or otherwise affect any action for damages or the liability
				of any person under the law of any
				State.
					.
			(b)Effective Date;
			 ApplicabilityThe amendment made by subsection (a) shall—
				(1)take effect as if
			 included in the enactment of the Medical Device Amendments of 1976 (Public Law
			 94–295); and
				(2)apply to any civil
			 action pending or filed on or after the date of enactment of this Act.
				6.Clarity in drug
			 labeling
			(a)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the Secretary of Health and Human
			 Services (in this section referred to as the Secretary), acting
			 through the Commissioner of Food and Drugs, shall—
				(1)complete a review
			 of the Food and Drug Administration’s regulations and guidance pertaining to
			 the labeling of drugs and biological products; and
				(2)revise such
			 regulations and guidance as appropriate to improve the clarity and readability
			 of such labeling.
				(b)Applicability
				(1)New
			 productsWith respect to the
			 labeling of any drug or biological product that is approved or licensed under
			 section 505 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355) or
			 section 351 of the Public Health Service Act (42 U.S.C. 262) on or after the
			 day that is 1 year after the date of the enactment of this Act, the revised
			 regulations and guidance under subsection (a)(2) shall apply as of the date of
			 such approval or licensure.
				(2)Existing
			 productsWith respect to any
			 drug or biological product that was so approved or licensed before such day,
			 the revised regulations and guidance under subsection (a)(2) shall apply as
			 soon as the Secretary determines practicable.
				7.Disclosure of
			 clinical trial adverse events on FDA Web site
			(a)In
			 generalThe Secretary of
			 Health and Human Services, acting through the Commissioner of Food and Drugs,
			 shall make all clinical trial adverse events included in the registry and
			 results data bank of the National Institutes of Health publicly available on
			 the Web site of the Food and Drug Administration.
			(b)DefinitionIn this section, the term registry
			 and results data bank has the meaning given to such term in section
			 402(j)(3)(B)(i) of the Public Health Service Act (42 U.S.C.
			 282(j)(3)(B)(i)).
			8.Prohibition
			 against participation by advisory committee members with conflicts of
			 interestSection 712 of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379d–1) is amended—
			(1)in paragraph (2)
			 of subsection (b), by striking , so as to reduce and all that
			 follows through the end of the paragraph and inserting a period;
			(2)in subsection
			 (c)—
				(A)by amending the
			 subsection heading to read as follows: Prohibition; inapplicability of
			 waivers;
				(B)in subparagraph
			 (A) of paragraph (2), by striking Except as provided under subparagraph
			 (B), a member and inserting A member;
				(C)by striking
			 subparagraphs (B) and (C) of paragraph (2) and inserting the following:
					
						(B)Inapplicability
				of waiversA member of an
				advisory committee under this Act may not, with respect to service on such
				committee, be granted a written determination as referred to in section
				208(b)(1) of title 18, United States Code, or a written certification as
				referred to in section 208(b)(3) of title 18, United States
				Code.
						;
				and
				(D)by striking
			 paragraph (3);
				(3)in subsection
			 (e)—
				(A)in paragraph (1),
			 by inserting and at the end;
				(B)by striking
			 paragraphs (2) and (3); and
				(C)by redesignating
			 paragraph (4) as paragraph (2); and
				(4)by striking
			 subsection (f).
			9.Fees relating to
			 advertisements for drugs and devicesPart 2 of subchapter C of chapter VII (21
			 U.S.C. 379g et seq.) is amended by inserting after section 736A the
			 following:
			
				736A–1.Fees
				relating to advertisements for drugs and devices
					(a)In
				generalBeginning with
				respect to fiscal year 2011, each person intending to publish or disseminate an
				advertisement for a drug or device during a fiscal year shall, prior to the
				advertisement’s initial publication or dissemination during such fiscal year,
				pay a fee to the Secretary in the amount established under subsection
				(b).
					(b)Fee
				amounts
						(1)Total revenue
				amountsFor each of fiscal years 2011 through 2015, the Secretary
				shall establish fees under subsection (a) to generate a total revenue amount
				equal to $4,000,000, except that such amount shall be adjusted for each of
				fiscal years 2012 through 2015 to reflect inflation.
						(2)Fee
				settingThe Secretary shall—
							(A)set the amount of
				fees to be assessed and collected under this section before the start of the
				relevant fiscal year;
							(B)make such fees
				payable with respect to each distinct advertisement for a drug or device to be
				published or disseminated during the fiscal year; and
							(C)set the amount of
				such fees without regard to the number of times on which the advertisement is
				so published or disseminated.
							(3)LimitNotwithstanding
				paragraph (1), the fees under this section shall be retained in each fiscal
				year in an amount not to exceed the total costs for such fiscal year for the
				regulation of advertisements for drugs and devices.
						(c)DefinitionIn
				this section:
						(1)The term
				advertisement shall be defined by the Secretary.
						(2)The term
				regulation of advertisements for drugs and devices—
							(A)means any
				regulation of advertisements for drugs and devices by the Food and Drug
				Administration under this Act; and
							(B)notwithstanding
				subparagraph (A), excludes activities for which fees are assessed and collected
				under section 736A (relating to the process for the advisory review of
				prescription drug advertising).
							(d)Collections and
				appropriation Acts
						(1)In
				generalThe fees authorized by this section—
							(A)notwithstanding
				subsection (b)(1), shall be retained in each fiscal year in an amount not to
				exceed the amount specified in appropriation Acts, or otherwise made available
				for obligation, for such fiscal year; and
							(B)shall only be
				collected and available to defray the costs for such fiscal year for the
				regulation of advertisements of drugs and devices.
							(2)Authorization of
				appropriationsFor each of fiscal years 2011 through 2015, there
				is authorized to be appropriated for the assessment, collection, and use of
				fees under this section an amount equal to the total revenue amount determined
				under subsection (b) for the fiscal
				year.
						.
		10.Certain uses of
			 approved drugsChapter X of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 391 et seq.) is amended by
			 adding at the end the following:
			
				1011.Requirement
				regarding informed consent for certain treatmentsWith respect to the prescribing of a drug
				for a use not included in the approved labeling for the drug under section 505
				or under section 351 of the Public Health Service Act, the Secretary shall
				promulgate regulations requiring that, before prescribing the drug—
					(1)the physician
				inform the patient that the use for which the physician intends to prescribe
				the drug has not been approved by the Food and Drug Administration; and
					(2)the physician
				obtain from the patient an acknowledgment of such fact and the consent of the
				patient to use the drug for such use notwithstanding such
				fact.
					.
		
